Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 15 December 2021 has been entered.  Claims1-15 remain pending in the application.  

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Nakano's battery is charged via using power generated by the engine, as opposed to "be(ing) charged by an external charger” the Examiner respectfully disagrees. Nakano discloses “the hybrid vehicle A adopts a so-called plug-in system and can supply power from an external power supply such as a household power supply or a dedicated power supply to charge the battery 8.” (¶12)
In response to Applicant’s argument that “Nakano's charging efficiency of a battery merely depends on how the engine operates, rather than a current SOC of the battery,” the Examiner respectfully disagrees. Nakano discloses “the battery voltage increases due to the increase of the battery SOC, which generally limits the amount of power that can be input to the battery 8. In FIG. 6, the threshold SOCse is the battery SOC in which such input power amount limitation occurs. In this case, when charging with the first profile Prof1, at time t1, input power amount restriction occurs, and after 
In response to Applicant’s argument that “Nakano merely discusses shortening a charging time when charging is performed to reach a target battery SOC. However, Nakano is silent regarding "determining a start SoC for minimizing a total change amount of an SoC,” the Examiner respectfully disagrees. Nakano discloses the battery 8 is provided with a threshold SOCse at which the acceptable amount of power becomes low, and if the battery SOC exceeds this threshold SOCse shortly after the start of the charge control, the efficiency of the subsequent charging is degraded. Therefore, in the first embodiment, in the traveling route in which the battery SOC reaches the target battery SOCt early, the charging period with low efficiency is shortened by using the second profile prof2 that increases the charge amount in the second half of the charge control. And efficient charging is possible. (¶78)

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (Machine translation of JP2013/177089).
Regarding claim 1, Nakano discloses a method of providing guidance for a charging amount of an eco-friendly vehicle to be charged by an external charger, the method comprising: (¶5, 12)
predicting a driving energy for each section of a predicted travel route that is divided by a plurality of sections; (¶21-23)
calculating a battery input and output energy for each section based on the driving energy for each section; and (¶28)
determining a start SoC for minimizing a total change amount of an SoC that is sequentially changed in a section order when driving along the predicted travel route by applying a charge and discharge efficiency of a battery depending on a current SoC of a battery at each section to the battery input and output energy for each section. (¶24, 41, 78)

Regarding claim 2, Nakano further discloses wherein the calculating includes calculating the battery input and output energy for each section of the predicted travel route based on a difference between an engine output and a driving power for each section corresponding to the driving energy for each section. (¶20)

Regarding claim 3, Nakano further discloses wherein the predicting includes: dividing the predicted travel route into the plurality of sections based on at least one of 

Regarding claim 4, Nakano further discloses wherein the determining includes: calculating the total change amount of the SoC with respect to each of a plurality of different candidate start SoCs; and determining the start SoC in which the total amount of the SoC is minimized among the plurality of different candidate start SoCs. (¶28, 35)

Regarding claim 5, Nakano further discloses wherein the determining further includes calculating a SoC variation for each section of the predicted travel route by multiplying a charge and discharge efficiency coefficient corresponding to a last SoC of a previous section and a battery input and output energy of a corresponding section. (¶38, 41)

Regarding claim 6, Nakano further discloses wherein the determining further includes calculating the total change amount of the SoC by summing the SoC variation for each section of the predicted travel route.  (¶24, 28)

Regarding claim 7, Nakano further discloses wherein the charge and discharge efficiency coefficient corresponds to the charge and discharge efficiency when the battery input and output energy of the corresponding section of the predicted travel route corresponds to charge, and the charge and discharge efficiency coefficient corresponds to a reciprocal of the charge and discharge efficiency when the battery 

Regarding claim 8, Nakano further discloses wherein the battery input and output energy of the corresponding section of the predicted travel route has a negative sign in a case of charge, and has a positive sign in a case of discharge. (¶28)

Regarding claim 9, Nakano further discloses displaying information on the start SoC. (¶20, 36)

Regarding claim 10, Nakano further discloses wherein the information on the start SoC includes at least one of first information indicating the start SoC, second information indicating an energy consumption amount when the vehicle travels along the predicted travel route after the vehicle is charged in the start SoC, or third information indicating a difference in charging costs when the vehicle travels with the start SoC compared with a full charge, respectively. (¶36)

Regarding claim 11, Nakano further discloses wherein the difference in the charging costs is calculated by multiplying a charging cost and a value obtained by subtracting the energy consumption amount when the vehicle travels along the predicted travel route in a case of the full charge from the energy consumption amount when the vehicle travels along the predicted travel route after the vehicle is charged in the start SoC. (¶20, 28, 36)
Regarding claim 12, Nakano further discloses wherein the information on the start SoC further includes at least one of fourth information indicating a target SoC selected by a user, fifth information indicating the energy consumption amount when the vehicle travels along the predicted travel route after the vehicle is charged in the target SoC, or sixth information indicating the difference of the charging costs when the vehicle travels in the target SoC compared with the start SoC. (¶20, 28, 36)

Regarding claim 13, Nakano further discloses a non-transitory computer readable recording medium having recorded thereon a program for executing the method of claim 1. (¶11)

Regarding claim 14, Nakano further discloses an apparatus for providing guidance for a charging amount of an eco-friendly vehicle to be charged by an external charger, the apparatus comprising a controller configured to: (¶5, 12)
predict a driving energy for each section of a predicted travel route that is divided by a plurality of sections, calculate a battery input and output energy for each section of the predicted travel route based on the driving energy for each section, and (¶21-23)
determine a start SoC for minimizing a total change amount of an SoC that is sequentially changed in a section order when driving along the predicted travel route by applying a charge and discharge efficiency of a battery depending on a current SoC of a battery at each section to the battery input and output energy for each section. (¶28, 41, 78)
Regarding claim 15, Nakano further discloses an eco-friendly vehicle comprising a controller configured to: (¶5)
predict a driving energy for each section of a predicted travel route that is divided by a plurality of sections, (¶21-23)
calculate a battery input and output energy for each section of the predicted travel route based on the driving energy for each section, determine a start SoC for minimizing a total change amount of a SoC that is sequentially changed in a section order when driving along the predicted travel route by applying a charge and discharge efficiency of a battery depending on a current SoC of a battery at each section to the battery input and output energy for each section, and (¶24, 28, 41, 78)
control to output information on the start SoC. (¶24, 28)
wherein the start SoC corresponds to a target SoC to be charged by an external charger. (¶12)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669